1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
10                                             ***
11   LUIS ALONSO HIDALGO, JR.,                      Case No. 3:18-cv-00153-MMD-CBC
12                                    Petitioner,                    ORDER
            v.
13
     STATE OF NEVADA, et al.,
14
                                  Respondents.
15

16         Petitioner’s third motion for enlargement of time (ECF No. 25) is granted. Petitioner

17   will have to and including December 19, 2018, to file an amended petition for writ of

18   habeas corpus in this case and/or to seek other appropriate relief.

19         DATED THIS 20th day of November 2018.
20

21                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
